DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second transverse bar (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 8-11 and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the applicant recites, “a second transverse bar with a plurality of individual loopers oppositely disposed relative to the needles from the first transverse bar”.  This recitation is indefinite because it is not clear how the loopers of the second transverse bar are “oppositely disposed relative to the needles from the first transverse bar” when there are no needles from the first transverse bar.  Is the applicant referring to the loopers of the first transverse bar?  
Claim 18 recites the limitation "the permanently engaged looper" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Is claim 18 meant to be dependent from claim 17 instead of claim 19?  For the purpose of this Office Action (i.e. prior art), claim 18 will be considered dependent from claim 17.
All remaining claims are also rejected under 35 U.S.C. 112(b) as be dependent from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 14-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HALL (US 2017/0268144 A1).
Regarding claim 1, HALL discloses a tufting machine (10) comprising at least a first row of needles (36) mounted along a needle bar (35) reciprocally driven relative to a backing material (B) through which the needles penetrate during each cycle of the tufting machine (Figures 1-3); a looper apparatus (30) having a first transverse hook bar (52) with a plurality of individual loopers (50), said individual loopers operably coupled to drivers (66; 68, 69) (note the use of connectors/gates 67), said drivers directing the individual loopers intermediate an engage (extended position) and a disengage configuration (no sew position), wherein when in the engage configuration, a selected one of the individual loopers has a looper bill (63) functionally capable of contacting yarn extending from a needle and forming a loop through the backing opposite the needle bar when the needle cycles into and out of the backing with the loop having a height of a distance of the looper bill from the backing, and a disengage configuration wherein the selected one of the individual loopers is functional capable of being displaced during the cycle of the needle into and out of the backing so the looper bill does not to contact the yarn during the cycle, and a loop, if formed has a height less than the distance of the looper from the backing, if not pulled back through the backing with the needle (Figures 1-5C) (para 0036-0038).
Regarding claim 2, HALL discloses the drivers (66; 68, 69) linearly move the individual loopers (50) intermediate the engage (extended position) and disengage (no sew position) configurations (Figures 4A-5C).
Regarding claim 3, HALL discloses the drivers (66; 68, 69) further comprise pistons (69) operably coupled to the individual loopers (50) (note the use of connectors/gates 67) (Fig. 2).
Regarding claim 4, HALL discloses the individual loopers retract from the engage configuration to the disengage configuration (Figures 4A-4B) (para 0037).
Regarding claim 5, HALL discloses the individual loopers having hook legs (from 62 to 63) which extend from one side of the needle to the other side in the engage configuration and are spaced from the needle in the disengage configuration (Fig. 4A).
Regarding claim 7, HALL discloses at least one pair of adjacent loops, a first looper is in the engage configuration and the second looper is in the disengage configuration during a cycle of the needle (Figures 4A).
Regarding claim 14, HALL discloses the individual loopers (50) having a carrier (51) along which the loops displaces between the engage and disengage configurations (Fig. 4A).
Regarding claim 15, HALL discloses the loopers (50) moving linearly along the carrier (51) intermediate the engage and disengage configurations (Fig 4A).
Regarding claim 16, HALL discloses the loopers (50) being at least partially disposed internal to the carrier (51) (para 0035).
Regarding claim 19, HALL discloses the loopers (50) having hooks (61) at ends of hook legs (60) (Fig. 4A).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HALL (US 2017/0268144 A1).
Regarding claim 6, HALL discloses a tufting machine comprising individual loopers as discussed above.  Throughout the specification of HALL, HALL discusses that the individual loopers (50) can be level cut loop loopers or hooks.  However, HALL fails to give any further structure of the level cut loop loopers.  It is old and known in the art for level cut loop loopers to comprise knives for cutting thereagainst to form cut pile loops (please note applicant’s references within the specification for support)  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the tufting machine of HALL with a plurality of knives because such is considered old and known in the art in order to assist level cut loop loopers in creating cut pile loops.

Allowable Subject Matter
Claims 12-13, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732